Citation Nr: 0736541	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  05-32 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a chronic sinus 
disorder.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to an initial increased (compensable) 
evaluation for service-connected pseudofolliculitis barbae.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 1974 to February 
1981.  He was born in 1955.

This appeal to the Board of Veterans Appeals (Board) is from 
action taken by the above Department of Veterans Affairs (VA) 
Regional Office (RO) in February 2005.

Service connection is also in effect for mechanical back 
pain, rated as 20 percent disabling. 

The veteran provided testimony before the undersigned 
Veterans Law Judge at a Travel Board at the VARO in  June 
2007; a transcript (Tr.) is of record.  

The issues ##1 and 2 are herein REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action is required.


FINDINGS OF FACT

1.  The symptoms of the veteran's psueudofolliculitis barbae 
have remained virtually unchanged since service; he uses no 
medication, only alcohol or Vaseline on occasion, and he 
shaves less frequently than once a day.

2.  The veteran's pseudofolliculitis barbae is manifested by 
involvement of no more than 1.5 percent of his body, at most, 
including segments of the neck and small portions of the 
lower face, with primarily superficial comedones or papules 
without current signs of deep inflamed nodules or similar 
findings; none of the individual lesions are noticeably 
disfiguring nor, in the aggregate, do they cause significant 
discoloration, induration, inflexibility, abnormal texture or 
loss of tissue. 


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 4.20, 
4.27, 4.118, Diagnostic Codes 7800, 7815, 7829 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for service connection in June 
2003.  He expressed disagreement with the initial decision in 
February 2005 which granted service connection and assigned a 
noncompensable rating for the service-connected residuals of 
pseudofolliculitis barbae (PFB).  Additional records were 
acquired, the VARO sent him a VCAA letter in June 2005, and 
an SOC was issued in September 2005.  He timely filed a 
Substantive Appeal on VA Form 9 in September 2005, and he 
provided testimony at the hearing in June 2007.  In the 
aggregate, the Board finds that the RO has satisfied the duty 
to notify and assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of his 
opportunities to submit additional evidence after which 
additional data was obtained and entered into the record.  
The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has submitted additional 
data, and has indicated that he has no other information or 
evidence to give VA to substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.  It is also noted that Dingess was discussed 
at length at the hearing.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
under 38 C.F.R. § 4.2, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

In evaluating disabilities, an unlisted disorder may be rated 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  The veteran's 
pseudofolliculitis barbae may be rated by analogy to closely 
related disabilities.  See 38 C.F.R. §§ 4.20, 4.27.

38 C.F.R. § 4.118, Diagnostic Code (DC) 7829 provides for the 
following ratings:  a 0 percent rating for superficial acne 
(comedones, papules, pustules, superficial cysts) of any 
extent; a 10 percent rating for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or deep acne other than on the face and 
neck; and a maximum rating of 30 percent for deep acne (deep 
inflamed nodules and pus- filled cysts) affecting 40 percent 
or more of the face and neck.  DC 7829 also provides the 
option of rating the condition as disfigurement of the head, 
face, or neck (under DC 7800), or as scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability. 

PFB may be rated by comparison for instance to 
dermatophytosis pursuant to DC 7813.  The Rating Schedule 
provides that, unless otherwise provided, rate DCs 7806 
through 7819 as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.

Prior to August 30, 2002, under the "old" Diagnostic Code 
7806, a zero percent rating was warranted with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was assigned with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area. A 30 percent rating required 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating was warranted with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant 
symptoms.  38 C.F.R. § 4.118, DC 7806 (effective prior to 
Aug. 30, 2002).

Under the revised version of DC 7806, a 10 percent rating 
requires involvement of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating requires involvement of 20 to 40 percent of the entire 
body or of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating requires involvement of more than 40 percent of the 
entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(effective Aug. 30, 2002).

Under the former version of Diagnostic Code 7813, effective 
prior to August 30, 2002, dermatophytosis is to be rated as 
scars, disfigurement, etc. or on the extent of constitutional 
symptoms, physical impairment.  38 C.F.R. § 4.118, DC 7813 
(effective prior to Aug. 30, 2002).

Under the current version of Diagnostic Code 7813, effective 
August 30, 2002, dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806).

Under the former version of 38 C.F.R. § 4.118, Diagnostic 
Code 7800, a noncompensable evaluation was warranted for a 
slightly disfiguring scar of the head, face, or neck.  A 10 
percent evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring. A 50 percent evaluation required 
that the scarring result in complete or exceptionally 
repugnant deformity of one side of the face or in marked or 
repugnant bilateral disfigurement.  38 C.F.R. § 4.118, DC 
7800 (effective prior to Aug. 30, 2002).

Under the revised criteria as of August 30, 2002 for rating 
the skin, DC 7800 (disfigurement of the head, face, or neck) 
provides an 80 percent evaluation with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of disfigurement.  
Visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement is assigned a 50 percent 
evaluation.  Visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement is assigned a 30 percent 
evaluation.  For one characteristic of disfigurement, a 10 
percent evaluation is warranted.

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under section 4.118 are:  a scar 5 or 
more inches (13 or more cm.) in length; scar at least one- 
quarter inch (0.6 cm.) wide at widest part; surface contour 
of scar elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39-sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Under DC 7813 (as in effect prior to Aug. 30, 2002), 
dermatophytosis is to be rated as eczema, dependent upon 
location, extent, and repugnant or otherwise disabling 
character of manifestations.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806 (as in effect 
prior to Aug. 30, 2002) a 10 percent rating is warranted for 
eczema manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.

38 C.F.R. § 4.118, DC 7803 (as in effect prior to Aug. 30, 
2002) provided a 10 percent rating for scars if they were 
superficial, poorly nourished, with repeated ulceration.

38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior 
to Aug. 30, 2002) provided a 10 percent rating for 
superficial scars that were tender and painful on objective 
demonstration.  A note under this regulation indicates that a 
10 percent rating was assigned, when the requirements are 
met, even though the location may have been on tip of the 
finger or toe, and the rating may have exceeded the 
amputation value for the limited involvement.

38 C.F.R. § 4.118, DC 7805 (as in effect prior to Aug. 30, 
2002) provided that scars were also rated on limitation of 
function of the part affected.

Under the new regulations, DC 7813 provides for evaluation 
under DC 7800 through DC 7805; or dermatitis under DC 7806; 
depending on the predominant disability.  67 Fed. Reg. 
49,590-99 (July 31, 2002) (codified at 38 C.F.R. § 4.118).

Under 38 C.F.R. § 4.118, DC 7801 (as in effect Aug. 30, 
2002), a 10 percent rating is warranted for:  Scars, other 
than head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect Aug. 30, 2002), other scars will 
be rated on limitation of function of affected part.

Under DC 7806 (as in effect Aug. 30, 2002), a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12- 
month period.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison v. Brown, 6 
Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  It appears that this has been addressed in this 
case, and that the evidence is reflective of actual 
impairment.

III.  Factual Background and Analysis

For comparison purposes, service records refer to several 
instances of skin problems of the feet, groin, arms, chest, 
as well as on the veteran's face.

On VA examination in March 2004, he reported that he had 
developed a rash after Mohave Desert training, and had a 
"burn" rash on his face, arm and chest which was very 
itchy.  The itching eventually disappeared but the rash was 
now constant and somewhat intermittent on his face.  On 
examination, there was a lesion on the left upper arm of 
about 5 x 6 cm. of multiple brown papules and macules with 
slight scale.  There were several flesh colored soft 1 m. 
papules on his forehead.  Scarring was not significant.  It 
was felt that this was probably eczema or keratosis pilaris.


On VA examination in January 2005, it was noted that he had 
been treated for PFB in service and a notation in 1974 was 
that there had been marked worsening at that time.  He now 
had occasional scarring from the original lesions as well as 
occasional new papules.  He was able to shave about every 4 
days, but not too close.  On examination, on the anterior 
left cheek there was an irregular area of  multiple small 
approximately 1 mm. pitted scars, with a similar but milder 
area on the right cheek.  There were rare, approximately 1 
mm. papules in the beard area of the neck.  The examiner 
described the PFB as mild.  He said that approximately 10 
percent of the exposed neck area was involved at this time, 
which translated to about 1-11/2 percent of the total body.  
Except for not shaving too often, he did not use medications 
for these areas.  He was also noted to have a 1 x 11/2 mm. 
pigmented keratotic lesion on the right side of the bridge of 
the nose, suggesting probable keratosis, and was strongly 
advised to have it looked at.

VA outpatient treatment records from early 2005 show that he 
was seen for excision/removal of a cyst on his upper back 
diagnosed as an epidermal cyst.  He has scissor excision of 
skin tag on his right neck.  He had also had a lesion area 
around his eyes for 2 years and on his back for 3 years.  
Examination showed an
8 x 7 mm. brown stuck-on plaque on the right nasal bridge.  
It was felt that he had seborrheic keratosis.

At the hearing, the veteran described his skin lesions, 
saying that he had last been examined by VA two years ago and 
that his situation had not changed since then.  Tr. at 5, 16.  
He did not use medications for his skin condition, just 
alcohol or a bit of Vaseline when he had an ingrown hair, and 
he said he could not shave often. 
Tr. at 5, 16.

Since then, he has submitted clinical evidence from VA 
treatment visits for problems other than his skin.

In assessing the veteran's current dermatological symptoms, 
it is noted that at the hearing it was suggested that a new 
examination might be necessary.  However, a review of the 
record shows that the veteran was examined on several 
occasions, at which time there were delineated findings of 
active disability, and he has himself indicated that things 
have not changed in the interim.  The Board finds that there 
is no need to delay the action on this issue with a further 
examination.

It is also noted that even if he is not so disabled at 
present as to warrant compensation, nonetheless, since the 
skin disability is service-connected, he is eligible for and 
has in fact availed himself of VA treatment which includes 
such things as periodic excisions of a given small lesion, 
etc.

Although the veteran may believe that his current rating does 
not adequately reflect his degree of disability, he is not 
competent to provide opinions that require medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  It is true that the 
veteran's lay statements may be competent with regard to 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence has potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  A layperson is not 
capable of discerning what disorder his symptoms represent, 
in the absence of any specialized training.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  However, 
in assessing the veteran's current symptoms, it is noted that 
they have not changed substantially in the pertinent period 
and as a result, staging pursuant to Fenderson is not 
necessary.

Of record are VA clinical evaluations, the veteran's 
testimony and other written statements.  In rating a 
disability, the lack of compensation does not mean that there 
is no disability but rather than the disability is not of 
such severity as to warrant monetary compensation based upon 
the regulations relating to that given disability.  In the 
case of skin conditions, as also noted above, the 
examinations are to be done preferably when the disability is 
active, and in this case, it appears that the evidence is an 
accurate reflection of his ongoing impairment.

In this case, the veteran does not shave daily but rather 
every several days.  When he has a outbreak he uses alcohol 
or Vaseline; he does not use medications.  His 
pseudofolliculitis barbae is manifested by involvement of no 
more than 1.5 percent of his body, at most, including 
segments of the neck and small portions of the lower face, 
with primarily superficial comedones or papules without 
current signs of deep inflamed nodules or similar findings; 
none of the individual lesions are noticeably disfiguring 
nor, in the aggregate, do they cause significant 
discoloration, induration, inflexibility, abnormal texture or 
loss of tissue.  Accordingly, a compensable evaluation is not 
warranted regardless of the specific code used.  In this 
regard, the evidence is not equivocal, and a reasonable doubt 
is not raised.  

The Board also notes that the veteran is free to submit 
additional evidence in the future to support a claim for an 
increased disability rating, such as additional medical 
evidence that his disability has gotten worse.

III.  Extra-Schedular Consideration

The Board has also considered whether the case should be 
again referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran has not required frequent periods of 
hospitalization for his PFB and clinical findings and medical 
expert opinion give no indication of such an unusual 
disability picture that application of regular schedular 
standards is impractical.  The Board finds that the criteria 
for submission for an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.


ORDER

Entitlement to an initial increased (compensable) evaluation 
for service-connected pseudofolliculitis barbae is denied.


REMAND

Although attempts have been made to obtain service records, 
it is unclear whether there may be additional records 
available with regard the veteran's feet and sinus problems.  
In any event, the records in the file are entirely credible, 
but do not appear to be complete; to a great extent, they 
have been as provided by the veteran.  Nonetheless, those 
available records show that in service the veteran had some 
foot and respiratory complaints with sinus congestion.

A report dated in May 2001 from a private hospital was that a 
sleep test had shown that he had severe obstructive sleep 
apnea syndrome.

A statement dated in January 2003 from a RC, private 
podiatrist identified bilateral tinea pedis.  A report from 
November 2003 noted bilateral plantar fasciitis and calcaneal 
spurs with bursitis with plantar enthesopathy.

On VA examination in March 2004, the veteran denied a history 
of chronic sinusitis.  However, the examiner noted the 
presence of a right nasal septum deviation and diagnosed 
Eustachian tube dysfunction.  He was also noted on the foot 
examination to have a history of foot problems since service.  
He had been seen by a private podiatrist, "on and off", the 
last time some 1-2 months before.  The examiner diagnosed 
bilateral pes planus.

A statement dated in January 2004 was received from AS, M.D., 
to the effect that he had had multiple episodes of sinusitis 
and bronchitis.

A VA evaluation in October 2004 showed  complaints of facial 
pressure and nasal obstruction with post-nasal drip.  Nasal 
endoscopy showed marked edema and erythema with purulent 
drainage.  He had used a nasal spray with some relief.  
Diagnosis was Eustachian tube dysfunction with chronic 
rhinosinusitis. He was placed on a regimen of antibiotics for 
14 days.  Another visit shortly thereafter showed chronic 
rhinitis and deviated nasal septum without evidence of 
sinusitis.

On recent VA treatment records, the veteran had been said to 
have bilateral pes planus, peroneal tendonitis on the right, 
plantar fasciitis and onychomycosis in addition to tinea 
pedis.  On another visit, he said his right foot in 
particular had been painful for 10 years.  He underwent an 
asceptic removal of the tibal border of the left hallux 
spicule.  He was also reported to have sinusitis and findings 
which were felt to possibly predispose to infection.

As noted above, among other things, VCAA obligates VA to 
endeavor to fully apprise a veteran of what is required for 
his claim.  In this case, certain portions of VACC may or may 
not have been previously discussed prior to, but were 
discussed in detail at the hearing.  However, it is still 
unclear whether the veteran fully understands what is 
required, specifically a nexus opinion and chronicity to 
support his claim.

While it will delay the case somewhat, the Board finds that 
it might well be to the veteran's benefit to endeavor to 
further develop the evidence with regard to his sinus and 
foot claims.  In any event, the remand will not be to his 
detriment.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

a.  If he has further data to provide with regard to 
post-service care for foot or respiratory (sinus) 
problems, he should submit it, and VA should assist 
as possible.

b.  All up-to-date VA treatment records should also 
be attached to the file.

2.  The service department should be asked to search for 
all service medical and personnel records, and these 
should be attached to the file.  The search should be 
documented, whether resulting in additional records or 
not.

3.  The veteran should then be scheduled for medical 
examinations to determine the nature of his current foot 
and respiratory problems claimed as involving his 
sinuses.  Opinions should be provided as to:

a.  the correct diagnoses for the veteran's current 
foot and respiratory problems;

b.  when these were first manifested and by what 
symptoms;

c.  and/or whether the veteran's current problems 
were present in and/are at least as likely as not the 
result of any in-service disease, injury, or event.  

d.  Note:  The term "at least as likely as not" 
does not mean merely within the realm of medical 
possibility, but rather that the weight of medical 
evidence both for and against a conclusion is so 
evenly divided that it is as medically sound to find 
in favor of causation as it is to find against it.

e.  The claims file and all evidence obtained 
pursuant to this remand must be available to the 
examiners for review.

4.  The case should then be reviewed and, if the 
decision remains unsatisfactory, a SSOC should be issued 
and the veteran and his representative should be given a 
reasonable opportunity to respond.  The case should then 
be returned to the Board for further appellate review.  
The veteran need do nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


